DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, claims 1-10 remain rejected under 35 USC §101.


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding independent claim 1:  Applicant’s Specification at [0032]-[0033] discusses a computer program product in an open-ended manner (“… may include a computer readable storage medium …”].  As such, claim 1 (reciting a computer program product)  has been interpreted as encompassing signal subject matter, and is therefore non-statutory under 35 USC §101.

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP § 2111.01.  The same is true even when the computer readable medium is limited to a “storage” medium.  See Ex parte Mewherter, No. 2012-007692, p. 6-14 (PTAB May 8, 2013) (precedential) (providing a “growing body of evidence … demonstrating that the ordinary and  customary meaning of ‘computer readable storage medium’ to a person of ordinary skill in the art was broad enough to encompass both non-transitory and transitory media”).
The Office suggests changing the recitation “non-transitory computer program product”.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February 23, 2010).


Claims 2-10 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
Wilde 	 				2009/0240674
SEO ([0008]), Content catalog (searchable via tags/keywords, “confidence level” filter criteria [0010] and reflect content topic relevancy [0013]), Search Engine Optimization (focus on dynamically providing relevant search content [0008]-[0009]).





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



February 27, 2021